internal_revenue_service department of the treasury uniform issue list no maspington de q contact person telephone number in reference to t-ep-ra tg date jun atten legend state a employer m plan n statute x resolution y dear this is in response to a request for a private_letter_ruling submitted on behalf of employer m on date and supplemented by additional correspondence submitted on date concerning the federal_income_tax treatment of certain contributions to plan n under sec_414 of the internal_revenue_code code the following facts and representations have been submitted employer m is a municipality of state a state a has expressly provided for the creation of a police pension fund by a municipality as defined in article of statute x employer m makes contributions to plan n subject_to the requirements of article of statute x police officer contributions are mandatory police officer mandatory_contributions are made to plan n through a reduction in salary it is represented that plan n is a qualified_plan under sec_401 of the code article of statute x authorizes a municipality to pick up the police officers’ required contributions to plan n if contributions are picked up they shall be treated as employer contributions in determining tax treatment under the code the municipality may pick up these contributions by a reduction in cash salary of the police officer or by an offset against future salary increases or by a combination of a reduction in salary and offset against a future salary increase if contributions are picked up they shall be considered for all purposes of article of statute x as police officers’ contributions made prior to the time - that the contributions wéfe picked up pursuant to statute x employer m adopted resolution y on date authorizing the pick up of its police officers’ required contributions the resolution provides in part that employer m shall pick up police officers’ contributions and that police officers will not be given the option to receive cash directly in lieu of contributions to plan n based on the foregoing the following rulings are requested the mandatory employee contributions picked up by employer m shall be excluded from the current gross_income of employer m’s police officers until distributed or otherwise made available the picked up contributions paid_by employer m are not wages for federal_income_tax withholding purposes and federal income taxes need not be withheld on the picked up contributions - sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code the plan is established by a state government or political_subdivision thereof and the contributions are picked up by the governmental employer - the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ income until such time as they are distributed to the employees the revenue_ruling held further that under provisions of sec_3401 of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at the source of wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employees must not be given the option of choosing to receive amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both we in order to satisfy rev ruls and with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date thus the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick-up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code resolution y executed by employer m satisfies the criteria set forth in revenue rulings and because it specifies that the police officers’ required contributions are to be picked up by employer m for its police officers and that the police officers may not elect to receive such contribution amounts directly accordingly we conclude that in regard to ruling_request number one the police officer contributions picked up by employer m and contributed to plan n on behalf of its police officers will not be includible in the police officers’ gross_income for federal_income_tax purposes in the taxable_year in which such amounts are contributed in regard to ruling_request number two because we have determined that the picked- up police officer contributions are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan n these rulings apply only if the effective date for the commencement of any proposed pick-up as specified in resolution y cannot be any earlier than the later of the date resolution y is executed or the date it is put into effect the above rulings are based on the assumption that plan n will be qualified under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contribution_act no opinion is expressed as to whether the amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code this ruling is directed only to the taxpayer that requested it and applies only with respect to plan n sec_6110 of the code provides that this private_letter_ruling may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power of attqmey on file in this office sincerely yours richard wickersham manager employee_plans technical guidance tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose
